

115 HRES 588 IH: Supporting the goals and ideals of National Veterans Small Business Week.
U.S. House of Representatives
2017-10-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 588IN THE HOUSE OF REPRESENTATIVESOctober 25, 2017Mr. Fitzpatrick (for himself, Mr. Chabot, Ms. Velázquez, Mr. Bacon, Ms. Clarke of New York, Mr. Norman, Mr. Evans, Mr. Marshall, Mrs. Murphy of Florida, Mr. Comer, Mr. Lawson of Florida, Mr. King of Iowa, Mr. Schneider, Mrs. Radewagen, Ms. Adams, and Mr. Knight) submitted the following resolution; which was referred to the Committee on Small BusinessRESOLUTIONSupporting the goals and ideals of National Veterans Small Business Week.
	
 Whereas the Armed Forces of the United States train individuals with the skills, discipline, and leadership necessary to establish and operate a successful business;
 Whereas there are approximately 2,500,000 veteran-owned small businesses in the United States, employing more than 5,000,000 individuals;
 Whereas veteran-owned businesses make up nearly 10 percent of all businesses in the United States; Whereas veterans account for more than $1,100,000,000,000 in business receipts every year;
 Whereas veterans are 45 percent more likely to be self-employed than non-veterans; Whereas business ownership by women veterans has increased significantly, from 97,114 in 2007 to 383,302 in 2012;
 Whereas the Small Business Administration serves more than 200,000 veterans, service-disabled veterans, women veterans, and military spouses annually;
 Whereas the Small Business Administration will be hosting events honoring National Veterans Small Business Week from October 30 through November 3, 2017;
 Whereas the Congress and the Small Business Administration will be celebrating Veterans Small Business Week during the week of October 30 through November 3, 2017; and
 Whereas the week of October 30 through November 3, 2017, would be an appropriate time to celebrate National Veterans Small Business Week: Now, therefore, be it
		
	
 That the House of Representatives joins with the Small Business Administration in— (1)supporting the goals and ideals of National Veterans Small Business Week;
 (2)celebrating the millions of people in the United States, especially the veterans of the United States and the spouses of those veterans, who benefit from the programs of the Small Business Administration; and
 (3)expressing appreciation for the continued service to the United States by the veterans of the United States through small business ownership and entrepreneurship.
			